Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 19, 20 and 24 are objected to because of the following informalities: 
In claim 8, “chevron pattern” should read –chevron pattern.—
In claim 19, “the angle” should read –[[the]]an angle—
In claim 20, “claim 18wherein” should read –claim 18, wherein—
In claim 24, “a height of the agitating member” should read –[[a]]the height of the agitating member—
In claim 24, “a distal portion” should read –[[a]]the distal portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 9,668,628) in view of Doughty (US Patent No. 9,326,654),
Regarding claim 1, Kasper discloses a floor cleaner (item 10, figure 1 below) comprising: 
a cleaning head (item 14, figure 1) including an agitator chamber (item 70, figure 1) having an opening facing toward a surface to be cleaned (item S, figure 5 below); 
an agitator drive (as the motor of item 40 is on, the floor cleaner is defined to be moving over the surface to be cleaned, which in turn, drives the agitator 68 to rotate via friction on the surface to be cleaned); 

    PNG
    media_image1.png
    665
    344
    media_image1.png
    Greyscale

Figure 1. 
and an agitator (one of the item 72s within item 68, annotated figure 3 below) rotatably disposed within the agitator chamber positioned to contact the surface to be cleaned through the opening, the agitator extending longitudinally between a first end and a second end (both ends are designated in annotated figure 3 below) along an axis of rotation (dotted line in annotated figure 3 below is defined as the axis of rotation), 

    PNG
    media_image2.png
    436
    835
    media_image2.png
    Greyscale

Annotated Figure 3. 

the agitator including a core (item 74, figure 5 below) operably connected to the agitator drive rotatable about the axis (item 74 rotates with respect to the driving mechanism of item 72), 
and at least one molded agitating member  (item 76, figures 4 and 5) integrally formed with the core (item 74), the agitating member extending from the core to contact the surface to be cleaned (items 76 extend from item 74, figure 5 below).

    PNG
    media_image3.png
    541
    822
    media_image3.png
    Greyscale

Figure 5.

Kasper does not explicitly disclose wherein the agitating member has a thickness that is between 20% and 50% of a height of the agitating member, wherein the height of the agitating member is measured from the core to a distal portion of the agitating member.
However, Doughty teaches a floor cleaner comprising an agitator (item 310b, figures 10B and 10C below) the agitator extending longitudinally between a first end (left side of item 310b in view of figure 10B below) and a second end (right side of item 310b in view of figure 10B below) along an axis of rotation (item Xa, figure 10B), and at least one agitator member (item 325, which includes items 325a, and 325b, figure 10C below) integrally formed with a core (item 314, figures 10B and 10C) the agitating member extending from the core to contact the surface to be cleaner, wherein the agitating member has a thickness that is between 20% and 50% of a height of the agitating member (the thickness Dc is less than about ¼ of height LB1; therefore, since the thickness is about ~25% of the height, the dimension falls within the limitation of 20%-50%; column 11, lines 31-32) wherein the height of the agitating member is measured from the core to a distal portion of the agitating member (the height LB1 is defined as measured from the core to the end of item 325a, which is defined as the distal portion since it is a point at the end portion of agitating member 325; figure 10C below). 

    PNG
    media_image4.png
    159
    644
    media_image4.png
    Greyscale

Doughty Figure 10B. 


    PNG
    media_image5.png
    426
    484
    media_image5.png
    Greyscale

Doughty Figure 10C. 
First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitating member of Kasper to have a thickness that is between 20% and 50% of a height of the agitating member. Since such a modification would involve a mere change in size of the component, a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.05). 
Furthermore, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The size of the thickness and height can vary depending on the design need to solve a problem. If the thickness is closer to 50% of the height, the agitating member is capable of sweeping/cleaning up larger dirt particles due to the greater thickness. If the thickness is closer to 20% of the height, the agitating member is capable of rotating at a faster speed and sweeping/cleaning up smaller dirt particles. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Kasper, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the thickness between 20% and 50% of the height, as evidenced by Doughty, which shows agitating members with a thickness of ~25% or less than the height since dimensions that fall outside of this range can result in costly manufacturing, excessive power draw on the motor, and/or poor cleaning performance (Doughty, column 11, lines 50-58). Further in the instant application page 8, paragraph 0057, the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 2, as best understood, Kasper as modified discloses the floor cleaner as claimed in claim 1. The recitation “the molded agitating member is overmolded on the core” is considered to be a product-by-process limitation. MPEP 2113 clearly states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In this instance, the product taught by Kasper is the same as or makes the product claimed obvious (e.g. Kasper discloses the agitating member, which is defined as item 76 on item 72, to be the over-molded outer layer on the agitator 72; column 4, lines 44-51), meeting the limitation of the claim. 

Regarding claim 3, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the axis of rotation extends along the surface to be cleaned (dotted line designated in annotated figure 3 above extends along surface to be cleaned). 

Regarding claim 4, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member has a length along the core (length is designated in annotated figure 4 below) having a shape of two or more repeating chevrons (agitating member 76 is defined to have a shape of more repeating chevrons; includes items 96 and 98; column 5, lines 36-45; figure 4 below). 

    PNG
    media_image6.png
    539
    651
    media_image6.png
    Greyscale

Annotated Figure 4. 

Regarding claim 5, Kasper as modified discloses the floor cleaner as claimed in claim 4, wherein the two or more repeating chevrons are contiguous (according to The Free Dictionary, “contiguous” is defined as sharing an edge or boundary, touching; therefore, each chevron, as defined by items 96 and 98, connects with another chevron, defined as the next set of items 96 and 98, and thereby, sharing an edge). 

Regarding claim 6, Kasper as modified discloses the floor cleaner as claimed in claim 4, wherein the agitating member extends lengthwise along the core (item 76 extends along entire length of core 74, which is defined to extend along entire length of agitator; figure 3 above). 

Regarding claim 7, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member extends circumferentially along the core to form an annular agitating member (item 76 extends around the core 74, figures 3 and 4 above). 

Regarding claim 8, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member extends continuously from the first end to the second in a repeating chevron pattern (figures 3 and 4 above). 

Regarding claim 9, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member includes a leading peak, a trailing peak, and an agitating vane extending from the leading peak to the trailing peak (each peak identified in second annotated figure 4 below). 

    PNG
    media_image7.png
    504
    457
    media_image7.png
    Greyscale

Second Annotated Figure 4. 

Regarding claim 10, Kasper as modified discloses the floor cleaner as claimed in claim 1, the at least one molded agitating member including two molded agitator members (first molded agitating member designated in third annotated figure 4 below, shaded in gray; second molded agitating member designated in third annotated figure 4 below, no shaded gray).

    PNG
    media_image8.png
    458
    823
    media_image8.png
    Greyscale

Third Annotated Figure 4. 

Regarding claim 11, Kasper as modified discloses the floor cleaner as claimed in claim 10, the agitator further comprising at least one rib connecting the two molded agitating members (rib designated in third annotated figure 4 above). 

Regarding claim 12, Kasper as modified discloses the floor cleaner as claimed in claim 11, wherein the two molded agitating members extend circumferentially along the core (similar to applicant’s disclosure, both agitating members are defined to extend in a pattern circumferentially along the core) and where the rib extends longitudinally between the two molded agitating members (rib extends along the length between the first and second molded agitating member, third annotated figure 4 above). 

Regarding claim 13, Kasper as modified discloses the floor cleaner as claimed in claim 11, wherein the two molded agitating members extend lengthwise along the core (both agitating members extend along the entire length of core 74, which is defined to extend along entire length of agitator; figure 3 above) and where the rib extends longitudinally between the two molded agitating members (rib extends along the length between the first and second molded agitating members, third annotated figure 4 above). 

Regarding claim 14, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitator member is formed from a resilient material (column 4, lines 41-53). 

Regarding claim 21, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member includes a plurality of support ribs extending between the agitating member and the core (one rib is designated in third annotated figure 4 above; a plurality of those ribs are extended along core). 

Regarding claim 22, Kasper as modified discloses the floor cleaner as claimed in claim 21, wherein the plurality of support ribs are positioned on the agitating member in the direction of rotation (plurality of ribs are along entire agitator, as seen in figures 3 and 4 above; in figure 4, the rib is shown to be positioning on agitating member to fall along axis of rotation; as agitator rotates, the ribs are positioned to fall along surface and move in direction of rotation). 

Regarding claim 23, Kasper as modified discloses the floor cleaner as claimed in claim 22, but does not explicitly disclose wherein adjacent support ribs are spaced from each other by between 5 and 20 millimeters. 
First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjacent support ribs to be spaced apparat from each other by between 5 and 20 millimeters. Since such a modification would involve a mere change in size of the component (including the size of the ribs and the chevron agitating members), a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.05). 
Furthermore, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The space from adjacent ribs can vary depending on the design need to solve a problem. If there is a greater space between adjacent ribs, then there are less chevron agitating members present and dirt particles are pushed out to the sides of the agitator to help prevent clogging on the agitator. If there is lesser space between adjacent ribs, then there are more chevron agitating members present and the roller is capable of rolling smoothly over the surface to be cleaned (Kasper, column 5, lines 42-45) and pushing the dirt particles to the center of the roller to avoid any interference with operation of vacuum. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Kasper, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to space the adjacent support ribs between 5 and 20 millimeters. Further in the instant application page 5, paragraph 0050 and page 6, paragraph 0054, the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 24, wherein the agitating vanes (designated in second annotated figure 4 above; similar to applicant’s disclosure, the agitating vane is defined to be part of the agitating member and therefore, the thickness is the same as the thickness of the agitating member as modified by Doughty in claim 1 rejection above)  have a thickness that is between 20% and 30% of a height of the agitating member (corresponding to thickness Dc in Doughty, see claim 1 rejection above), wherein the height of the agitating member is measured from the core to a distal portion of the agitating member (corresponding to the modifications from Doughty in claim 1 rejection; the height LB1 is defined as measured from the core to the end of item 325a, which is defined as the distal portion since it is a point at the end portion of agitating member 325; figure 10C below).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 9,668,628) in view of Doughty (US Patent No. 9,326,654), and further in view of Nakamura (EP 0338780) and Lewis (US 2016/0166127). 
Regarding claim 15, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating is formed from a resilient material (refer to claim 14 rejection), but does not explicitly disclose wherein the agitating member has a durometer between 25 and 60 Shore A.
However, Nakamura discloses an agitator (item 16, figure 2) with at least one molded agitating member (item 35, figure 2) made of a resilient material having a durometer between 25 and 60 Shore A (claim 2 of Nakamura). 
Additionally, Lewis discloses an agitator (item 325, figure 11B) made from an resilient material that has a durometer between 60 and 80 shore A (paragraph 0086). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitating member as disclosed in Kasper to be made of a resilient material having a durometer between 25 and 60 Shore A, as taught in Nakamura (and required by the claim). As taught in Lewis, the range of durometer values is significant to the agitator since a soft durometer material than this range can exhibit premature wear and catastrophic rupture and a resilient material of harder durometer can create substantial drag (i.e. resistance to rotation) and can result in fatigue and stress fracture (Lewis, paragraph 0086). Therefore, for ideal functionality, the durometer of the agitating member should be within the 60 and 80 Shore A, as taught in Lewis, which still falls within the range required by the claim (claim 15). 
Regarding claim 16, Kasper as modified discloses the floor cleaner as claimed in claim 1, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating is formed from a resilient material (refer to claim 14 rejection), but does not explicitly disclose wherein the agitating member has a durometer between 55 and 80 Shore A. However, Lewis discloses an agitator made from an resilient material that has a durometer between 60 and 80 shore A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitating member as disclosed in Kasper to have a durometer between 60 and 80 Shore A, as taught in Lewis, for the same purpose as disclosed in claim 15. 
Regarding claim 17, Kasper as modified discloses the floor cleaner as claimed in claim 1, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating is formed from a resilient material (refer to claim 14 rejection), but does not explicitly disclose wherein the agitating member has a durometer between 70 and 95 Shore A. However, Lewis discloses an agitator made from an resilient material that has a durometer between 60 and 80 shore A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitating member as disclosed in Kasper to have a durometer between 60 and 80 Shore A, as taught in Lewis, for the same purpose as disclosed in claim 15. 

 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Kasper (US 9,668,628) in view of Doughty (US Patent No. 9,326,654), and further in view of Lee (US Patent No. 7,765,639).
Regarding claim 18, Kasper as modified discloses the floor cleaner as claimed in claim 1, wherein the agitating member defines an agitating axis extending outwardly from the core (designated in annotated figure 5 below), but does not explicitly disclose the agitating member including a forwardly extending flange, the flange extending along a flange axis angle forwardly relative to the agitating axis.

    PNG
    media_image9.png
    364
    328
    media_image9.png
    Greyscale

Kasper Annotated Figure 5. 
However, Lee discloses an agitator (item 331 is defined as an agitator since it is a device caused to move/rotate, analogous to Kasper’s vacuum agitator) with an agitating member (item 334, figure 6), wherein the agitating member defines an agitating axis extending outwardly from the core (core is defined as item 232 and agitating axis is designated in annotated figure 6 below), the agitating member including a forwardly extending flange (item 334c, which is included within item 334, figure 6), the flange extending along a flange axis (designated in annotated figure 6 below) angled forwardly relative to the agitating axis. 

    PNG
    media_image10.png
    521
    673
    media_image10.png
    Greyscale

Lee Annotated Figure 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agitating member as disclosed in Kasper to include a flange with flange axis angled forwardly relative to the agitating axis, as taught in Lee, in order to better encounter resistance of air drawn in by a suction force (Lee, column 5, lines 36-39) and thereby, reduce the resistance of the air. 

Regarding claim 19, Kasper as modified discloses the floor cleaner as claimed in claim 18, but does not explicitly disclose wherein the angle between the agitating axis and the flange axis (as taught by Lee) is between 70 and 105 degrees. As seen in annotated figure 6 above (Lee), the angle between the agitating axis and flange axis appears to be close to 90 degrees however, again, it is not explicitly disclosed within the art. 
The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above. The angle between the agitating axis and the flange axis can vary depending on the design need to solve a problem. If there is a greater angle between the agitating axis and flange axis, the agitating member will be more rounded off at the end which will reduce the resistance of air and increase the rotation force of the agitator.  If there is a smaller angle between the agitating axis and flange axis, the agitating member will be less rounded off at the end which will increase the resistance of air and decrease the rotation force of the agitator.  Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Kasper, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to make the angle between the agitating axis and the flange axis to be within 70 and 105 degrees. Further in the instant application page 5, paragraph 0050 and page 6, paragraph 0054, the applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 20, Kasper as modified discloses the floor cleaner as claimed in claim 18, wherein the agitating member includes a plurality of support ribs extending between agitating member and the core (Kasper, one rib is designated in third annotated figure 4 above; a plurality of those ribs are extended along core, seen in figure 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood (US 2008/0276414) discloses an agitator with agitating members as brushes that include spiraled, equally circumferentially spaced rows of a multiplicity of equally spaced tufts and are capable of being within a range of thicknesses and heights depending on the needs of the floor cleaner. 
Kim (US 2005/0217068) discloses an agitator with agitating members having rounded distal ends that help to effectively reduce the resistance of the dust-laden air.
Kumar (US Patent No. 9,850,672) discloses an agitator with agitating members having distal ends that are relatively thicker than the body portions to allow debris to pass through without clogging or otherwise impeding agitator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                
                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723